In Mandamus. On October 1, 1996, relator filed a document titled “Objection to entry, a demand to annul the judgment, objections to dismissal, a demand that this case not be dismissed and a demand that the judge uphold his oath of office.” Relator’s document is, in substance, a motion for reconsideration that was untimely filed. Whereas S.CtPrae.R. XI(2)(C) prohibits the filing of a motion for reconsideration that is not timely,
IT IS ORDERED by the court, sua sponte, that the document be, and hereby is, stricken.